Citation Nr: 0405508	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hypertension with 
angina and cardiomyopathy, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law 


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel  


INTRODUCTION

The veteran had several periods of active service beginning 
in August 1947 and concluding in June 1967, along with 
service in the reserves that ended in November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and October 2002 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to an increased evaluation for 
hypertension with angina and cardiomyopathy and entitlement 
to TDIU were denied by the Board in January 2000.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 29, 2001, 
Order, the Court vacated the January 2000 Board decision and 
remanded the case to the Board for additional action pursuant 
to a January 2001 Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  In September 2001, the Board 
remanded the case to the RO. 

In a January 2003 Board decision, the Board again denied an 
increased evaluation for hypertension with angina and 
cardiomyopathy.  At that time, the Board remanded the issues 
of increased ratings for bilateral hearing loss and tinnitus 
to issue a statement of the case in compliance with 38 C.F.R. 
§  19.26.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
The issue of TDIU was deferred.  

The veteran appealed the January 2003 Board decision that 
denied the issue of an increased evaluation for hypertension 
with angina and cardiomyopathy to the Court. In a May 2003 
Order, the Court vacated that the part of the January 2003 
Board decision denying an increased evaluation for 
hypertension with angina and cardiomyopathy and remanded the 
case to the Board consistent with a May 2003 Joint Motion for 
Partial Remand.  

With regard to the issues of increased ratings for bilateral 
hearing loss and tinnitus, a statement of the case was issued 
in May 2003, and the veteran completed his appeal as to these 
issues with a substantive appeal received that same month.  
Accordingly, these issues are also now in appellate status. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the May 2003 Joint Motion for Partial Remand, the Board's 
failure to discuss VA heart examination findings regarding 
ejection fraction to allow for evaluation consistent with 38 
C.F.R. § 4.104, Diagnostic Code 7005.  The Board notes the 
June 2002 VA heart examination refers to normal left 
ventricle ejection fraction, rather to percentages as 
specified in Diagnostic Code 7005.  In order to comply with 
the Joint Motion and be able to discuss the ejection fraction 
in accordance with rating criteria, the Board believes that 
further VA examination is necessary.   

Additionally, while it appears from the claims file that 
there has been some notice furnished to the veteran regarding 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations, it is not clear that such notice 
was furnished with regard to all of the issues on appeal.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In view of the 
need to return the case for additional medical examination, 
it is appropriate to also take necessary action to ensure 
full compliance with VCAA notice requirements as to all 
issues. 



Accordingly, case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should advise the veteran of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  

2.  The RO should obtain the veteran's 
recent clinical records, including any 
records from the VA Medical Center in 
Oklahoma City, Oklahoma, and associate 
those records with the claims folder.  

3.  The veteran should be afforded a VA 
heart examination by a cardiologist.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  All appropriate 
tests should be performed.  All clinical 
and special test findings should be 
reported in accordance with applicable 
rating criteria, to include the current 
status regarding congestive heart 
failure, if any; provide testing to 
determine METs and resulting dyspnea, 
fatigue, angina, dizziness, or syncope, 
if any; and obtain findings for ejection 
fraction as a percentage. 

4.  After completion of the above, the RO 
should review the evidence of record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



